DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on March 24, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/4/2020 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on March 24, 2020.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 1-20 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, and similarly with respect to claims 11, Nakamura et al (US 2011/0051462) discloses a power converter (i.e. circuit of Figure 1), comprising: 
 	a first circuit (Fig. 1, circuit of full-wave rectification circuit 3, filter 4, main coil 67a, switching element 68, resistor 69, and diode 70) including an inductor (Fig. 1, main coil 67a) and configured to convert an input AC voltage (Fig. 1, AC voltage inputted to full-wave rectification circuit 3) into a first DC voltage (Fig. 1, DC voltage outputted from diode 70) and output the first DC voltage (Fig. 1, DC voltage outputted from diode 70); 
 	a second circuit (Fig. 1, DC-DC converter 89a) including an insulating transformer (Fig. 1, transformer 93) and configured to:
 	 	convert the first DC voltage (Fig. 1, DC voltage outputted from diode 70) input to a primary winding (Fig. 1, primary coil 93a) of the insulating transformer (Fig. 1, transformer 93) to a second DC voltage (Fig. 1, voltage outputted from diodes 95 and 96), and 
 	 	output the second DC voltage (Fig. 1, voltage outputted from diodes 95 and 96) from a secondary winding (Fig. 1, secondary coils 93b and93c) of the insulating transformer (Fig. 1, transformer 93); 
 	a first control circuit (Fig. 1, circuit of control circuit 6 and output voltage detection circuit 72) configured to control the first circuit (Fig. 1, circuit of full-wave rectification circuit 3, filter 4, main coil 67a, switching element 68, resistor 69, and diode 70); and
 	a first power supply circuit (Fig. 1, circuit of coil 67b and resistor 66) including a first winding (Fig. 1, coil 67b) magnetically coupled to the inductor (Fig. 1, main coil 67a).
 
 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses a first power supply circuit including a first winding magnetically coupled to the inductor and configured to output a third DC voltage generated by the first winding to the first control circuit; and a second power supply circuit including a second winding magnetically coupled to the insulating transformer and configured to output a fourth DC voltage generated by the second winding to the first control circuit, wherein during output of the first DC voltage from the first circuit, the third DC voltage is output from the first power supply circuit to the first control circuit when the second DC voltage is not output from the second circuit, and the fourth DC voltage is output from the second power supply circuit to the first control circuit when the second DC voltage is output from the second circuit. 

 	Therefore, regarding claims 1-10, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power converter, comprising: 
 	a first circuit including an inductor and configured to convert an input AC voltage into a first DC voltage and output the first DC voltage; 
 	a second circuit including an insulating transformer and configured to:
 	 	convert the first DC voltage input to a primary winding of the insulating transformer to a second DC voltage, and 
 	 	output the second DC voltage from a secondary winding of the insulating transformer; 
 	a first control circuit configured to control the first circuit; 
 	a first power supply circuit including a first winding magnetically coupled to the inductor and configured to output a third DC voltage generated by the first winding to the first control circuit; and 
 	a second power supply circuit including a second winding magnetically coupled to the insulating transformer and configured to output a fourth DC voltage generated by the second winding to the first control circuit, wherein 
 	during output of the first DC voltage from the first circuit, the third DC voltage is output from the first power supply circuit to the first control circuit when the second DC voltage is not output from the second circuit, and the fourth DC voltage is output from the second power supply circuit to the first control circuit when the second DC voltage is output from the second circuit.

Regarding claims 11-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An image processing apparatus, comprising: 
 	a printing unit configured to print an image on a sheet; and 
 	a power converter configured to convert an AC voltage to a DC voltage and output the DC voltage to the printing unit, the power converter including: 
 	a first circuit including an inductor and configured to convert an input AC voltage into a first DC voltage and output the first DC voltage, 
 	a second circuit including an insulating transformer and configured to 40PATENT Atty. Dkt. No. TAI/2921US 
 	 	convert the first DC voltage input to a primary winding of the insulating transformer to a second DC voltage and 
 	 	output the second DC voltage from a secondary winding of the insulating transformer, 
 	a first control circuit configured to control the first circuit, 
 	a first power supply circuit including a first winding magnetically coupled to the inductor and configured to output a third DC voltage generated by the first winding to the first control circuit, and 
 	a second power supply circuit including a second winding magnetically coupled to the insulating transformer and configured to output a fourth DC voltage generated by the second winding to the first control circuit, wherein 
 	during output of the first DC voltage from the first circuit, the third DC voltage is output from the first power supply circuit to the first control circuit when the second DC voltage is not output from the second circuit, and the fourth DC voltage is output from the second power supply circuit to the first control circuit when the second DC voltage is output from the second circuit.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura et al (US 2011/0051462) deals with a power factor improvement circuit, Kim et al (US 2018/0054113) deals with a power factor correction circuit and method, Lim et al (US 2016/0190912) deals with a system and method for measuring power in a power factor converter, Mao et al (US 2015/0229204) deals with a power factor corrector timing control with efficient power factor and THD, Tomioka et al (US 2014/0211515) deals with a DC-DC converter and power supply device having a DC-DC converter, Uno et al (US 2013/0336017) deals with a switching power-supply device, and Orr et al (US 2012/0250360) deals with a LLC controller with programmable fractional burst frequency.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838